Title: To James Madison from Thomas W. Gilmer and Horace W. Bramham, 1 November 1824
From: Gilmer, Thomas W.,Bramham, Horace W.
To: Madison, James


        
          Dear Sir
          Charlottesville 1st Novr. 1824
        
        By a resolution of the standing Committee for the county of Albemarle, we have been deputed, in the name of the people of our county, to solicit your attendance on Friday next at a public dinner to be given to General La Fayette at the University of Virginia. On behalf of our fellow-citizens, we assure you that it will afford us pleasure to unite with you in doing honor to this distinguished benefactor of our country. With great respect and esteem we have the honor to be your most obedient, humble servants
        
          Thomas W. Gilmer
          Horace W. Bramham
        
      